Citation Nr: 0216393	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  01-02 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for thoracic spine 
arthritis, and if the claim is reopened, whether service 
connection is warranted.

2.  Entitlement to an increase in a 30 percent rating for a 
depressive disorder. 

3.  Entitlement to an effective date earlier than August 23, 
1999 for the grant of service connection for a neurogenic 
bladder.

(Additional issues of entitlement to service connection for a 
left arm tremor, and entitlement to an increase in a 20 
percent rating for a low back disability, will be the subject 
of a later Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from June 1964 to August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 RO rating decision which, in part, 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for arthritis of the 
thoracic spine; denied an increase in a 30 percent rating for 
a depressive disorder; and granted service connection for a 
neurogenic bladder effective from August 23, 1999 (the 
veteran appeals for an earlier effective date).  These issues 
are addressed in the present Board decision.

The veteran also appeals for service connection for a left 
arm tremor, and for an increase in a 20 percent rating for a 
low back disability.  Such issues will be the subject of a 
later Board decision which will be prepared after the Board 
completes development of evidence on such issues in 
accordance with 38 C.F.R. § 19.9.

The Board notes that in a July 2000 statement the veteran 
claimed service connection for arthritis of the cervical 
spine; this issue is referred to the RO for appropriate 
consideration.  Additionally, a March 2001 statement by the 
veteran  may be a notice of disagreement with the initial 
rating assigned for the neurogenic bladder; such matter is 
referred to the RO for clarification and any indicated 
action.




FINDINGS OF FACT

1.  A March 1991 Board decision denied a claim for service 
connection for arthritis of the thoracic spine.  Evidence 
received since that Board decision includes evidence which is 
neither cumulative nor redundant, and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Based on all the evidence, the 
veteran's current thoracic spine arthritis began during his 
active military service.

2.  The veteran's depressive disorder is manifested by no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to various symptoms.

3.  The veteran's claim for service connection for a 
neurogenic bladder was received by the RO on September 17, 
1999.  The RO subsequently granted service connection for a 
neurogenic bladder effective from August 23, 1999 (date of 
diagnosis of neurogenic bladder).


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
final March 1991 Board decision, and thus the claim for 
service connection for arthritis of the thoracic spine is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2001).  Based on all the evidence, 
thoracic spine arthritis was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

2.  The veteran's depressive disorder is no more than 30 
percent disabling.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2002).

3.  The criteria for an effective date prior to August 23, 
1999, for the grant of service connection for a neurogenic 
bladder, have not been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from June 1964 to August 
1984.  Service medical records are negative for X-ray or 
clinical evidence of arthritis of the thoracic spine.  The 
service records do note a lumbosacral spine disability, for 
which the veteran underwent a laminectomy.

On VA examination in November 1984, the veteran had multiple 
complaints including back pain.  Current lumbosacral spine X-
rays showed degenerative arthritis and scoliosis.  No X-rays 
of the thoracic spine were taken.

One of the veteran's established service-connected conditions 
is a low back disability (postoperative lumbar laminectomy 
with degenerative changes and scoliosis).  

A report of X-rays taken in January 1985 relates that there 
was minimal arthritic spurring of the upper thoracic spine.

By January 1985 rating decision, the RO in part granted 
service connection for a psychiatric disorder 
(psychophysiological musculoskeletal disorder) and assigned a 
10 percent rating.  By August 1985 rating decision, the RO 
increased the disability rating to 30 percent for the 
psychophysiological musculoskeletal disorder 

A September 1987 VA treatment record noted a bone scan showed 
sclerosis of the thoracic spine but no specific abnormality.  
There was no abnormality of T3 to T5.  There was 
consideration of arthritis of the thoracic spine.

On VA examination in April 1989 it was noted that there were 
degenerative changes of the thoracic spine and reference was 
made to X-rays reports.  The X-ray report dated in April 
1989, however, showed some kyphoscoliosis of the thoracic 
spine, but the thoracic spine was otherwise unremarkable.  

By March 1991 decision, the Board denied service connection 
for arthritis of the thoracic spine, finding that arthritis 
was not shown in service and was not manifest to a 
compensable degree within one year after service.

In a March 1999 letter, the veteran reported that he had a 
problem in the thoracic spine that caused him a lot of pain.

On VA examination in April 1999 the veteran reported he felt 
more depressed lately because he lost his capability to do 
his job since November.  He reported feeling hopeless, 
worthless, and got upset easily and had difficulty 
concentrating.  He was employed by the Defense Contract Audit 
Agency, but claimed he did not get any pay because he could 
not work without using the computer and whenever he used the 
computer for more than twenty minutes he had pain in the 
neck.  He did not think his mental condition or depression 
would prevent him from doing his job.  He lived with his wife 
and two children and reported he got along with his family.  
He described his daily activities as waking up, watching 
television, and sitting on the recliner.  On mental status 
evaluation it was noted that the veteran was alert and 
cooperative and spoke with a normal rate and voice.  His 
psychomotor activity was within normal limits and his mood 
was depressed.  He was irritable and anxious, especially when 
he talked about his pain.  He had tremor of both hands.  On a 
scale of 1 to 10, he reported his depression was about 6.  
His affect was appropriate, he denied suicidal and homicidal 
thoughts, hallucinations, or paranoid ideations.  He was 
oriented to time, place, person, and situation.  His remote 
and recent memory were satisfactory.  His retention and 
recall were satisfactory.  His judgment, impulse control, and 
insight were satisfactory.  The diagnoses were mood disorder 
due to medical condition with depressive feature, and 
dysthymia.  His Global Assessment of Functioning (GAF) was 
61.  The examiner summarized that the veteran had a mood 
disorder due to medical condition with depressive feature, 
but that his psychiatric history did not support the 
diagnosis of psychophysiological musculoskeletal 
disorder/neurologic skeletal disorder.

VA treatment records showed that in April 1999 the veteran 
was seen in the mental health clinic, where he was treated 
for dysthymic disorder with Prozac.  He denied any current 
psychiatric concerns.  His mood was slightly irritable with 
anxious effect, and a GAF score of 55 was assigned.  The 
assessment was stable dysthymic disorder.  In May 1999 he 
denied current psychiatric concerns and his mood was euthymic 
with pleasant appropriate affect and no depressive symptoms 
were noted.  A GAF score of 68 was assigned.  On an August 
1999 mental status examination it was noted that the veteran 
was alert, oriented, goal-directed, and exhibited no evidence 
of thought disorder, psychosis, or mania.  His mood was 
euthymic and affect was appropriate.  He exhibited no 
evidence of suicidal or homicidal ideation.  His memory was 
grossly intact.  It was noted that the veteran was 
preoccupied with a variety of physical and somatic complaints 
and at times he found that his thought processes became a 
little confused during periods of stress.  It was noted that 
he appeared to be socially extroverted.  He was alert and 
able to provide excellent sustained attention and 
concentration throughout testing, and his cognitive processes 
were excellent.  His memory functions were extremely good.  
No emotional or neurocognitive disorder could be found and a 
GAF score of 90 was assigned.  Two days later, on a mental 
health clinic visit there were no depressive symptoms noted 
and the veteran's GAF score was 65.  In November 1999 the 
veteran reported that his Prozac allowed him to function and 
maintain control over his emotions.  On examination he was 
alert, oriented, cooperative, and had a euthymic mood with 
pleasant appropriate affect.  No depression was noted.  A GAF 
score of 70 was assigned.  

A July 1999 MRI of the thoracic spine showed a small benign 
hemangioma in the T6 vertebral body with an otherwise 
negative examination.

Treatment records from a VA Medical Center (VAMC) showed that 
on August 23, 1999 the veteran reported a nine month history 
of voiding dysfunction, and that his symptoms varied with 
degrees of activity.  He reported an onset of voiding 
dysfunction in 1964 after falling down concrete stairs and 
being unconscious for 30 minutes to an hour, but he did not 
seek treatment and claimed his symptoms resolved completely 
after approximately two months.  He reported another onset of 
voiding dysfunction in 1976, and claimed he was evaluated at 
Walter Reed and was told he had a mildly flaccid bladder, 
probably secondary to the injury sustained in 1964.  The 
impression was flaccid neurogenic bladder, probably secondary 
to nerve root damage.  

A September 1999 X-ray of the thoracic spine showed 
spondylosis anteriorly and laterally at T2-3, T3-4, T4-5, T8-
9, and T9-10, mild dextroconvex scoliosis of the upper 
thoracic spine, and the bones were mildly osteopenic.

A September 1999 MRI of the upper extremity showed mild 
tendonopathy without evidence of supraspinatus tendon tear 
and a prominent sized inferiorly directed osteophyte noted at 
the AC joint, causing significant mass effect on the 
underlying supraspinatus muscle body tendon junction.  

On September 17, 1999, the RO received the veteran's claim 
for service connection for a bladder disorder.  The veteran 
indicated that on August 23, 1999 a VA urologist diagnosed a 
flaccid bladder and as a result he had to use a catheter to 
drain the bladder.  He claimed that this condition originated 
during his military service and was diagnosed at Walter Reed 
Army Hospital in 1976 with a mildly flaccid bladder.

In an undated (but believed to be September 1999) medical 
report from Dr. Stonnington, Medical Director for 
Rehabilitation Services at Memorial Hospital, it was noted 
that there was some scoliosis of the thoracic spine.  Dr. 
Stonnington noted that January 1985 X-rays of the thoracic 
and lumbosacral spines showed moderate narrowing of the 
intervertebral spaces of the upper thoracic levels T-3, 4, 
and 5 consistent with mild degenerative disc changes and 
minimal marginal arthritic spurring as well.  Dr. Stonnington 
concluded that the most significant and persistent diagnosis 
was progressive, severe, generalized osteoarthritis, which 
from the veteran's history, had been there for 30 years.  It 
was noted that he now exhibited severe osteoarthritis in his 
whole spine which was encroaching on the intervertebral 
foramina giving him symptoms of radiculopathies, loss of 
range of motion, and a neurogenic bladder.  His diagnoses 
included encroachment of intervertebral foramina due to the 
arthritis of the facet joints involving T-2, 3, 4, 5, 8, 9, 
10.

On VA examination in May 2000 the examiner indicated that, 
historically, the veteran's depression was not recognized as 
present, but it was clearly present in the history given by 
the veteran.  The examiner noted that somatization was 
usually a part of a depressive illness, and that the 
veteran's extra complaints and symptoms might have been 
attributed to depression if its presence had been recognized 
and evaluated, but instead the diagnosis of 
psychophysiological disorder was made.  It was noted that the 
veteran's depressive symptoms had continued over the years, 
but varied in degree.  He benefited from Prozac in that it 
helped control hostility or aggressiveness, but he did not 
feel significant relief from his depression.  The veteran 
reported he lived with his wife and felt a comfortable and 
supportive relationship with her.  He had two sons and showed 
appropriate love and fatherly care toward them.  He worked as 
an auditor from 1989 to 1999 and reported some injury at work 
and was no longer able to continue and retired on disability.  

Mental status examination showed that the veteran was alert, 
rationale, and able to communicate at the level of superior 
intelligence.  There were no psychotic symptoms or 
impairments of cognitive functioning.  He reported feeling no 
ambition, sleeping most of the time, and not paying close 
attention to how he looked.  It was noted that he was 
appropriately dressed for the examination.  His social life 
involved playing bridge once a week, but had no other contact 
with people.  He spent much of time inside watching 
television.  He described himself as strongly driven to do 
well at work and had no time for a social life.  It was noted 
that the most serious symptoms of depression was suicidal 
rumination for years.  His mood was depressed with sad but 
appropriate effect.  He spoke a good bit about death, but the 
examiner noted that it was not clear that the veteran was 
preoccupied with death other than frequent thoughts of 
suicide which he stated are reduced to about once a month 
because of the Prozac, however his suicidal rumination was 
always there.  His insight was impaired by his defensive 
about psychiatric illness and treatment, and his judgment was 
good.  The examiner noted that a diagnosis of depression put 
the veteran's long history together and gave a more 
understandable diagnosis than the psychophysiological 
diagnosis he carried for years.  It was also noted that the 
veteran's health problems aggravated and exacerbated his 
depressive illness.  The findings of depression were sad 
mood, loss of interest, and suicidal rumination.  The 
criteria of major depression were not clearly and fully met, 
and the diagnosis was atypical depressive disorder.  A GAF 
score of 55 was assigned, based on moderate symptoms and 
impairments of depression.  

By June 2000 rating decision, the RO in part granted 
secondary service connection for a neurogenic bladder (as due 
to the service-connected low back disorder), and assigned 
August 23, 1999 as the effective date of the grant of service 
connection.  The RO also denied a rating in excess of 30 
percent for a depressive disorder (formerly 
psychophysiological musculoskeletal disorder).  The RO also 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for thoracic spine 
arthritis.

In a July 2000 statement, the veteran noted his disagreement 
with the assigned effective date for service connection for a 
neurogenic bladder.  He claimed that but for a government 
error, the effective date would be April 1, 1999.  He claimed 
that he reported to the VA hospital on March 22, 1999 with 
severe neurological complaints, including an inability to 
empty his bladder.  He contended that his complaints should 
have been treated on an emergency basis, but he was not seen 
by VA urology until August 23, 1999.  





II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim that new and 
material evidence has been submitted to reopen a claim for 
service connection for arthritis of the thoracic spine, his 
claim for an increased rating for a depressive disorder, and 
his claim for an earlier effective date for the grant of 
service connection for a neurogenic bladder.  Pertinent 
identified medical records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied as to these claims.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 
183 (2002).

Application to Reopen a Claim for Service Connection 
for a Thoracic Spine Disability

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In a March 1991 decision, the Board denied service connection 
for arthritis of the thoracic spine.  The Board found that 
arthritis was not shown in service and was not manifested to 
a compensable degree within one year after service.  The 
March 1991 Board decision is final, and the claim may be 
reopened only if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7104; Manio v. Derwinski, 1 Vet.App. 140 
(1991).  

During the time applicable to this case, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Recent 
amendments to 38 C.F.R. § 3.156(a) apply only to claims to 
reopen received on or after August 29, 2001, and, hence, have 
no bearing on the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001).

When the claim was denied by the Board in March 1991, the 
evidence on file showed the veteran served on active duty 
from June 1964 to August 1984.  His service medical records 
showed no arthritis of the thoracic spine.  According to a 
report of January 1985 X-rays (less than one year after 
service), there was minimal arthritic spurring of the 
thoracic spine.  However, later X-rays in April 1989 showed 
no thoracic spine arthritis.  Based on this evidence, in 
March 1991 the Board concluded that arthritis of the thoracic 
spine was not present in service or manifest to a compensable 
degree within one year after service.  

Evidence submitted subsequent to the March 1991 Board 
decision includes later medical records which confirm the 
existence of arthritis of the thoracic spine.  For example, 
September 1999 X-rays of the thoracic spine showed 
spondylosis (meaning degenerative changes from 
osteoarthritis).  In a medical report also from that time, 
Dr. Stonnington noted thoracic spine arthritis (and of 
arthritis of other areas of the spine), and noted a history 
of the problem for 30 years.  

The Board finds that the evidence received since the final 
1991 Board decision includes evidence which is neither 
cumulative nor redundant, and which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  That is, new and material evidence has been 
submitted, and the claim for service connection for thoracic 
spine arthritis is reopened.

Since the claim for service connection for thoracic spine 
arthritis is reopened, it must be reviewed on a de novo 
basis, considering all the evidence of record.  Manio, supra.  
While thoracic spine arthitis was not specifically noted 
during the veteran's 20 plus years of active duty, he then 
received treatment in the adjacent lumbar portion of the 
spine.  Service connection is in effect for a lumbar spine 
disability including arthritis of that segment.  The 1985 X-
ray report (within the one-year presumptive period for 
service connection) noted thoracic spine arthritis; 1989 X-
rays are negative for thoracic spine arthritis; and more 
recent X-rays confirm thoracic spine arthritis.  X-ray films 
may be of good or bad quality, and different clinicians may 
differ in interpreting the films.  On reflection, the veteran 
may well have had valid X-ray verification of thoracic spine 
arthritis within the year after service, and the thoracic 
spine arthritis may well have been to a compensable degree as 
required for a presumption of service connection.  Moreover, 
Dr. Stonnington's recent report intimates that thoracic spine 
arthritis may have existed since the veteran's service years. 

Considering all the evidence, and the benefit-of-the-doubt 
rule (38 U.S.C.A. § 5107(b)), the Board finds that the 
veteran's current thoracic spine arthritis began during his 
active duty, and service connection is warranted for this 
condition.

Increased Rating for a Depressive Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A 30 percent rating is assigned for a mental disorder 
(including depression) when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9433.

The Board finds the objective evidence of record does not 
show depressive symptoms of such a magnitude to produce 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as those outlined in 
the criteria for a 50 percent rating under Diagnostic Code 
9411.  On VA examination in 1999 the veteran reported he did 
not think his mental condition or depression would prevent 
him from doing his job.  He lived with his wife and two 
children and reported he got along with his family.  He spoke 
with a normal rate and voice, but his mood was depressed and 
he was irritable and anxious.  His affect was appropriate, he 
denied suicidal and homicidal thoughts, hallucinations, or 
paranoid ideations.  He was oriented to time, place, person, 
and situation.  His remote and recent memory were 
satisfactory.  His GAF score was 61.  The record reflects 
that the veteran periodically receives follow-up treatment in 
a VA mental health clinic, and from April to November 1999 
his mood was found to be euthymic, he reported no psychiatric 
concerns, no depressive symptoms were noted, and his 
dysthymia was found to be stable.  GAF scores of 55, 68, 90, 
65, and 70 were assigned.  On the most recent VA examination 
in May 2000 it was noted that the veteran benefited from 
Prozac in that it helped control hostility or aggressiveness, 
but he did not feel significant relief from his depression.  
He lived with his wife and felt a comfortable and supportive 
relationship with her, and he showed appropriate love and 
fatherly care toward his two sons.  He reported he was 
injured at his last job and was no longer able to continue 
and he retired on disability.  On examination he was alert, 
rationale, and able to communicate at the level of superior 
intelligence, and there were no psychotic symptoms or 
impairments of cognitive functioning.  He was appropriately 
dressed for the examination.  His social life involved 
playing bridge once a week, but had no other contact with 
people, and spent much of time inside watching television.  
He described himself as strongly driven to do well at work 
and had no time for a social life.  His thoughts of suicide 
were reduced because of taking Prozac.  His insight was 
impaired and his judgment was good.  A GAF score of 55 was 
assigned, based on moderate symptoms and impairments of 
depression.  

With regard to the GAF scores assigned, the Board notes that 
these scores range from 55 to 90.  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), a GAF score of 
55 indicates moderate symptoms or moderate difficulty in 
social or occupational functioning, while the other findings 
of 61, 65, 68, and 70 indicate mild symptoms or some 
difficulty in social functioning.  A GAF score of 90 
indicates absent or minimal symptoms and good functioning in 
all areas.  Thus, considering all of the GAF scores assigned, 
it appears that the veteran's symptoms have ranged from mild 
to moderate.  Moreover, the medical evidence of record does 
not show flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships as would be required 
for the assignment of a higher rating.  

The Board finds that the evidence as a whole demonstrates 
that the veteran's depressive disorder is no more than 30 
percent disabling.  As the preponderance of the evidence is 
against a higher rating for a depressive disorder, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990). 

Earlier Effective Date for Service Connection
for a Neurogenic Bladder

The effective date of an award based on an original claim for 
disability compensation shall be the day following separation 
from active service or date entitlement arose, if the claim 
is received within one year after separation from service; 
otherwise, the effective date of the award will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§§ 3.400, (b)(2).

The veteran claims that the grant of service connection for a 
neurogenic bladder should be made effective prior to August 
23, 1999, the date which the RO assigned.  He contends that 
he first reported problems with bladder dysfunction on a trip 
the emergency room in March 1999.

The veteran was separated from service in August 1984.  He 
does not allege, nor does the evidence show, that a claim for 
service connection was submitted within one year after 
separation from service.  Thus, the effective date of the 
award will be the date of VA receipt of the claim, or the 
date entitlement arose, whichever is later.

The record reflects that the veteran's claim for service 
connection was received by the RO on September 17, 1999.  The 
veteran requests an effective date earlier than August 23, 
1999, essentially claiming that entitlement to service 
connection arose prior to that date.  However, the applicable 
laws and regulations provide that the effective date of the 
award of service connection can be no earlier than September 
1999, the date of VA receipt of the claim.  Even if 
entitlement to service connection arose prior to September 
17, 1999, as alleged by the veteran, the effective date of 
service connection is the later of either the date of VA 
receipt of the claim or the date entitlement arose.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. §§ 3.400, (b)(2).  It 
should also be noted that the date of a VA medical report 
does not become the date of claim in a situation in which a 
veteran is claiming service connection.  See Lalonde v. West, 
12 Vet.App. 377 (1999).  Although the RO assigned an 
effective date of August 23, 1999, which is prior to 
September 17, 1999, the Board will not disturb the RO's 
findings in that regard.  However, clearly there is no basis 
for an earlier effective date for service connection for this 
condition.

The relevant facts are not in dispute, and it is the law, not 
the evidence, which determines the outcome of the claim.  As 
a matter of law, the claim for an earlier effective date for 
service connection for a neurogenic bladder must be denied.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

The claim for service connection for thoracic spine arthritis 
is reopened, and service connection for thoracic spine 
arthritis is granted.

A rating in excess of 30 percent for a depressive disorder is 
denied.

An earlier effective date for service connection for a 
neurogenic bladder is denied.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

